                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF VIRGINIA
                           Newport News Division

DYLAN ALLEN JEFFRIES,



              Petitioner,
V.                                                      Civil No.    4:17cv75
                                                  Criminal No.       4:15cr83
UNITED STATES OF AMERICA,



              Respondent.


                             OPINION AND ORDER


      This matter    is before the     Court on Dylan Allen Jeffries'

("Petitioner")   Motion to Vacate,         Set Aside,    or Correct Sentence

pursuant to 28 U.S.C.       § 2255.     ECF Nos.    39,    42.      Petitioner's

§ 2255 motion advances seven grounds for relief.            After such motion

was fully briefed,       Petitioner filed an unopposed motion seeking

leave to file an amendment to his § 2255 petition adding an eighth

ground for relief.       ECF No. 59.   This Court granted such \mopposed

motion, although i t expressly noted that the Court was not making

any finding regarding the timeliness of such amendment.                 ECF No.

66.   The Government has now filed a response to the amendment and

Petitioner has filed his reply.

      For the reasons set forth below.         Petitioner's § 2255 motion,

as amended,   is DISMISSED and DENIED.         Additionally,        Petitioner's

associated    ''Motion     for   Partial     Summary      Judgment,"     ''Motion

Requesting Status" of his § 2255 motion, and Motion for Release on
Bond pending resolution of his § 2255 motion,                        are DISMISSED and

DENIED.     ECF Nos.       58,   70,   71.

                     I.   FACTUAL AND        PROCEDURAL BACKGROUND


       Pursuant to a written plea agreement,                      in February of 2016,

Petitioner entered a plea of guilty to one count of a multi-count

indictment:        Count Three -       Coercion or Enticement,          in violation of

18 U.S.C.      §    2422(b).      ECF No.      20.    As    set   forth in the written

plea agreement,           the statutory punishment for such offense is a

mandatory minimum term of ten (10) years imprisonment and a maximum

term of life imprisonment.               Id. Hi.        At Petitioner's guilty plea

hearing, he not only stated, while under oath, that he understood

the charge,         the elements,       and the punishment,           but he     indicated

that he read and understood each page of the plea agreement,                            and

that counsel fully discussed the plea agreement with Petitioner

before he decided to sign it.                ECF No. 43, at 12-13.        Additionally,

Petitioner stated that he understood that the statute under which


he was charged established the mandatory minimum and the maximum

possible       sentences,        and    that    while       an    ''advisory   sentencing

guideline range" would be calculated,                      the Court would ultimately

impose a sentence "not less than the mandatory minimum sentence in

this   case,       which is      ten years."         Id.    at 17-18.      Later in the

proceeding. Petitioner entered a plea of "guilty" to Count Three,

further indicating, while \mder oath, that he was pleading guilty

because he was         "in fact,       guilty"       of such offense.          Id.   at 24.
Petitioner also admitted that he read and understood the signed

"Statement of        Facts,"       that he    reviewed such document            with his

attorney,    and that:       (1)    such facts were ''true and correct"; and

(2) there was not anything in the signed Statement of Facts that

he disagreed with.          Id. at 24-25.

      In May of 2016,          Petitioner appeared before the undersigned

judge for sentencing.              At that time, the preliminary calculation

of Petitioner's advisory Guideline range recommended a sentence of

188-235   months.       See     ECF    Nos.    27,     30.     However,      Petitioner's

counsel objected to such Guideline calculation, ultimately leading

the Court to continue Petitioner's sentencing hearing.                              ECF No.

32.   On June 26,      2016,       the Court resumed the sentencing hearing,

sustained         defense      counsel's           objection     to     the     Guideline

calculation,       and recalculated the advisory Guidelines.                    Although

the Court found that the updated Guideline calculation resulted in

an unrestricted sentencing range of 87-108 months imprisonment, in

light of the ten-year statutory mandatoiry minimum, the ''restricted

guideline range" was 120 months.                   ECF No. 46, at 13-15.        Adopting

the joint recommendation of counsel for both parties,                          the Court

imposed     the    minimum     sentence       authorized       by     law;    120    months

imprisonment.        Id. at 31.

      Consistent with Petitioner's express waiver of appeal,                            his

desire to be debriefed by the Government in an attempt to secure

a   sentence   reduction,       as    well    as    his   self-identified desire         to
show ''good faith in not breaching the agreement," ECF No. 56, at

8,    Petitioner did not appeal his conviction or sentence to the

Fourth Circuit.


       Petitioner subsequently filed the instant § 2255 motion, as

well as a brief in support,                advancing seven claims for relief.

ECF Nos. 39, 42.           After such motion was fully briefed. Petitioner

was allowed to file a supplement adding an eighth claim asserting

actual innocence, and such eighth claim was fully briefed on July

19,    2018.     ECF No.     68.       The pending § 2255 motion is therefore

ripe for review.

                               II.     STANDARD OF REVIEW


       A federal prisoner, in custody, may collaterally attack his

sentence or conviction by moving the district court "to vacate,

set    aside    or   correct    the     sentence."         28    U.S.C.    §    2255(a).     To

obtain such relief, a petitioner must prove by a preponderance of

the    evidence      that    his     sentence   or    conviction          was    "imposed    in

violation of the Constitution or laws of the United States," that

the    district      court     "was     without      jurisdiction         to     impose    such

sentence,"       that the sentence exceeds             "the maximum authorized by

law," or that the sentence or conviction is "otherwise subject to

collateral attack."            Id. ;    see Miller v.           United States,      261 F.2d

546,   547     (4th Cir.    1958).

       A § 2255 motion is,             in essence,     a    statutory federal habeas

corpus action that enables a petitioner to collaterally attack his
sentence or conviction through the filing of a new proceeding, as

contrasted with a           direct appeal.            United States v.           Hadden,      475

F.3d 652,       663      (4th Cir.    2007) .     The existence of the right to

pursue a collateral attack does not displace a direct appeal as

the   ''usual     and     customary method         of    correcting        trial       errors."

United States v. Allgood, 48 F. Supp. 2d 554, 558 (E.D. Va. 1999) .

On the contrary, with limited exceptions, a petitioner advancing

new claims asserted for              the first     time   in a      §   2255 motion          "must

clear a     significantly higher hurdle than would exist on direct

appeal."        United      States    v.   Frady,       456   U.S.      152,     166    (1982).

Accordingly, a § 2255 collateral challenge "may not do service for

an appeal."        Id. at 165.

      The    "higher hurdle"           applies     because,      once      a     Petitioner's

opportunity to pursue a direct appeal has been waived or exhausted,

there is "a final judgment [that] commands respect."                              Id. at 164-

66.    Accordingly,         the doctrine of procedural default generally

prevents a district court from reaching the merits of § 2255 claims

that were not raised on direct appeal unless a petitioner can show:

(1)   "cause" excusing the failure to directly appeal such alleged

errors;     and    (2)    "actual prejudice resulting from the errors of

which he complains."           United States v. Mikalajunas, 186 F.3d 490,

492-93     (4th    Cir.     1999).      The     "existence     of       cause"    excusing       a

procedural        default     "must     turn     on     something        external       to    the
defense," such as the "denial of effective assistance of counsel."

Id.    a t 493.


        A § 2255 petitioner need not, however, overcome such ''higher

hurdle" to advance a freestanding claim of ineffective assistance

of counsel, which is properly asserted for the first time in a

§ 2255 motion.          See United States v. King, 119 F.3d 290, 295                              (4th

Cir.    1997)     (''[I]t     is well           settled that      'a claim of              ineffective

assistance should be raised in a                        28 U.S.C.      §   2255 motion in the

district court rather than on direct appeal,                                unless         the record

conclusively          shows        ineffective          assistance.'"            (quoting       United

States V. Williams, 977 F.2d 866, 871 (4th Cir. 1992))).                                     To obtain

relief     based       on     an     allegation         of    ineffective            assistance,     a

petitioner must establish both:                     (1) that counsel's performance was

so     deficient       that        it      fell     below    an   objective            standard     of

reasonableness;          and        (2)     that    counsel's     inadequate               performance

caused the petitioner prejudice.                         Strickland v.           Washington,       466

U.S. 668, 687-88 (1984).                   Satisfying the first prong of Strickland

requires a petitioner to establish that ''counsel made errors so

serious      that      counsel            was     not   functioning        as        the     'counsel'

guaranteed the defendant by the Sixth Amendment."                                      Id.    at 687.

The     second        prong        of      Strickland        requires       a     petitioner        to

"affirmatively prove prejudice,"                        which requires           a    showing that

"there     is     a    reasonable           probability        that,       but       for     counsel's

unprofessional errors,                  the result of         the proceeding would have
been different."          Id. at 693-94.          ''A reasonable probability is a

probability sufficient to undermine confidence in the outcome."

Id.   at    694.


        The   prejudice     prong     of    the    Strickland         test          is    slightly

modified when a        habeas petitioner challenges defense                              counsel's

handling      of   plea    negotiations.           ''In   the    context            of    pleas   a

defendant must show the outcome of the plea process would have

been different with competent advice."                    Lafler v. Cooper, 566 U.S.

156, 163 (2012).          Accordingly, based on the posture of the instant

case,      to establish Strickland prejudice regarding counsel's pre-

plea       behavior,      Petitioner        must     demonstrate               a        reasonable

probability either that:            (1)    "but for counsel's errors, he would

not have pleaded guilty and would have insisted on going to trial,"

Hooper v.      Garraghty,     845 F.2d 471,        475     (4th Cir.           1988)      (quoting

Hill V. Lockhart, 474 U.S. 52, 59 (1985)); or (2) Petitioner would

have accepted a more favorable plea deal that                             "would have been

entered without the prosecution canceling it .                        .    .   ."       Merzbacher

V. Shearin, 706 F.3d 356, 366 (4th Cir. 2013)                     (quoting Missouri v.

Frye,      566 U.S. 134,    147   (2012)).

        Congress    and     the   President        have    established              a     one-year

limitations period within which a petitioner must file a                                    § 2255

motion.       28 U.S.C.     § 2255(f).        The one-year limitations period

begins riinning on the latest of four dates;                    (1) the "date on which

the judgment of conviction becomes final";                      (2)       the date on which
certain     government-created             impediments           to   filing       are    removed;

(3)   the   date     on which a          new right        has      been   recognized by the

Supreme      Court       and    made     retroactively           applicable        to    cases   on

collateral review; or (4)                the date on which facts supporting the

claim could be discovered through due diligence.                                Id.

                                       III.     DISCUSSION


                                A.     Lack of Jurisdiction


       Petitioner's first              claim for relief alleges the absence of

federal     jurisdiction,            asserting:       (1)    that      Petitioner's         online

communications never crossed state lines; and                             (2)    that using the

internet     is    insufficient          to establish the             requisite         interstate

nexus.      The Government's opposition asserts that such claim is

procedurally defaulted and alternatively fails on the merits.

                                  1.   Procedural Default


      First,       the    Government       correctly asserts              that        Petitioner's

first ground for relief is procedurally defaulted as i t was not

previously raised in this Court or on direct appeal.                                  Mikalajunas,

186 F.3d at 492-93.                  Moreover,     while such claim challenges the

"jurisdictional"               element     of       the      offense         of        conviction.

Petitioner's       allegations           fail    to undercut          this      Court's    subject

matter      jurisdiction         to    preside      over     a     federal        criminal    case

alleging the violation of a                     federal     law.      Rather,         Petitioner's

challenge is more accurately characterized as a challenge to the

sufficiency of the evidence because he asserts that,                                    factually.
the   internet    communications       at    issue   never    crossed      state        lines.

See Welch v.      United States,       No.    2:05cr8,      2008 WL 4981352,            at *2

n.2   (W.D.N.C.     Nov.    19,    2008)       (noting      that     although       a     true

jurisdictional challenge          "could not be procedurally defaulted,"

multiple circuit courts have recognized that a claim alleging a

defect in proof on a jurisdictional element of a federal crime is

subject to the procedural default rules).

      While      Petitioner's      reply      brief      correctly         asserts        that

ineffective      assistance       of   counsel        can    provide        the     ''cause"

necessary to excuse procedural default, Petitioner falls far short

of demonstrating that his counsel was constitutionally deficient.^

Petitioner offers no facts in his original § 2255 motion and brief

that would support a finding that counsel performed deficiently by

failing to challenge the jurisdictional element.                           In his reply

brief. Petitioner asserts for the first time, without evidentiary

support, that Facebook maintained at least one, and possibly two,

data centers in Virginia at the time of his offense.                         ECF No. 56,

at 8-9.   However, even assuming, in Petitioner's favor,                          that such




^ To the extent Petitioner alternatively asserts in his reply brief that
"cause" is established based on his appeal waiver and his desire to show
good faith by not breaching his plea agreement, such claim also fails.                     Cf.
United States v.   Jones,   56 F.3d 62,      1995 WL 321263,       at *1   (4th Cir.     1995)
(xmpiablished table opinion) ("Although [the petitioner's] plea agreement
prevented him from appealing, this is not sufficient cause for his procedural
default.").
unsupported and tardy^ factual assertion is accurate.                                  Petitioner

fails to demonstrate that his coimsel erred as he relies on pure

speculation       when      contending            that    such    data       centers     actually

processed his online communications and that they did so in a

manner     that    was     entirely         intra-state.           Additionally,         even      if

counsel     was    deficient          for     failing       to    investigate         this    issue

further.      Petitioner             fails        to     demonstrate         prejudice        under

Strickland        or     Frady,       instead           merely    assuming       that     further

investigation would have lead to a favorable result.                              Petitioner's

first ground for relief                is therefore dismissed as procedurally

defaulted.


                                             2.   Merits


       Alternatively,          even if the Court could reach the merits of

such defaulted claim, it would adopt the Government's alternative

analysis    demonstrating             that    such claim lacks               merit.      Notably,

Petitioner previously admitted in his sworn Statement of Facts not

only   that   he       used    the     internet          during   the       commission       of   his

offense, but that he sent ''Facebook messages" to the minor victim

and that such messages are "transferred .                           .   .   over the Internet

through    Facebook,          Inc.    servers,          which are       located outside           the

Commonwealth of Virginia."                   ECF No. 21 ^ 1 (emphasis added).                      In



^ Cf. Touchcom, Inc. v. Bereskin & Parr, 790 F, Supp. 2d 435, 446 (E.D. Va.
2011) {explaining that "[t]ypically courts will not consider an argument
raised for the first time in a reply brief" because it is unfair to the
opposing party)        (citations omitted).

                                                   10
his     §    2255    filings.      Petitioner merely          speculates     that    because

Facebook           purportedly      has     a   physical     location(s)    in     Virginia:

(1)         such    data   center       directly      processes    ''Facebook     Messenger"

communications;            (2)    it did in fact process the communications at

issue in this case;               and     (3)   it processed them in a           manner that

never crossed state lines.                  Such widely speculative assertions are

far from the showing necessary to obtain § 2255 relief and/or to

obtain further discovery of a fact previously sworn to be true in

conjunction with a               guilty plea.^         Petitioner's factual argument

asserting that online communications never crossed state lines

therefore f a i l s        on the merits.


        As to Petitioner's legal argument on this issue, Petitioner

references an out-of-circuit case analyzing a federal offense that

required wire communications "to cross state lines."                        United States

V. Biyiklioglu,            652 F. App'x 274,          280   (5th Cir. 2016).        However,

here,       the     jurisdictional element of               the   offense   of    conviction

requires the use of ''any facility or means" of interstate commerce,

18 U.S.C. § 2422(b), and i t appears that "[e]very court to address

the     issue       agrees       with   the     unremarkable      proposition      that   the



^ Petitioner's speculative assertions are rejected by the Court as ''palpably
incredible and patently frivolous or false" as they expressly contradict
his prior sworn statements attesting to the accuracy of the information in
the Statement of Facts.  United States v. Lemaster, 403 F.3d 216, 222 (4th
Cir. 2005); see United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992)
(en banc) ("If an appropriately conducted Rule 11 proceeding is to serve a
meaningful function, on which the criminal justice system can rely, i t must
be recognized to raise a strong presumption that the plea is final and
binding.")•

                                                 11
Internet    is       a means of interstate commerce,"                United    States       v.

Pierce, 70 M. J. 391, 395 (C.A.A.F. 2011)                (citing cases) ; see United

States V.   Tykarsky,         446 F.3d 458,       470 n.6         (3d Cir.    2006)    {«The

Government .     .    . showed that      [the defendant] communicated with the

putative minor via the Internet, which is all that is required to

satisfy the jurisdictional element of § 2422(b)."); United States

V. Barlow, 568 F.3d 215, 220-21 (5th Cir. 2009)                      (rejecting a claim

that the agent's testimony was insufficient because it did not

establish that the           "emails and pictures             traveled in interstate

commerce," explaining that: (1) § 2422(b) does not ''require [] proof

of travel across state lines," but rather, requires only "the use

of any facility or means of interstate .                      .   . commerce"; and          (2)

"it is beyond debate" that the Internet is a "facilit[y] or means

of   interstate           commerce")      (emphasis      is       original)     (internal

quotation marks omitted).               Based on such precedent,              it does not

appear that the law even requires the Government to prove that the

messages at issue crossed state lines in order to establish a

violation of         § 2422(b).        For the   above    stated reasons,         even if

Ground One were not defaulted,             i t would be denied on the merits.

                     B.    Ineffective Assistance of Counsel


     Petitioner's           second     ground    for   relief       asserts     that    his

attorney    provided        constitutionally       deficient         performance       in     a

multitude of ways.           Such claim is not defaulted, but is subject to

the deferential two-part review standard established in Strickland

                                            12
V.    Washington.        As outlined below,         Petitioner fails            to satisfy-

either prong of such test.

                  1. Constitutionally Deficient Performance

       Petitioner asserts that his lawyer provided him with "faulty

and incorrect"       information throughout the case,                 underrepresented

the    likely sentence       prior    to    Petitioner deciding            to       surrender

himself to authorities,          overstated the likelihood of a                     favorable

plea deal,     rarely communicated directly with Petitioner and did

not provide timely or clear answers when questions were asked by

Petitioner's       family,    failed       to    secure   a    more    favorable         plea

agreement    with     language      that    guaranteed        Petitioner        a    sentence

reduction for his cooperation, failed to advise Petitioner on the

elements     of    the    offense     (including        that    it    must      have     been

''knowingly"      committed and required a              "substantial step"             toward

completion), pressured Petitioner into signing the plea agreement,

assured Petitioner that he would get a post-sentencing siabstantial

assistance reduction of 50% to 85%, ignored Petitioner's requests

to develop psychological evidence in support of a "hot air" defense

demonstrating       that     Petitioner         never   intended      to     have      sexual

contact with the minor victim,                  waited too long to object to a

sxibstantial Guideline sentencing enhancement, ignored Petitioner's

instruction that counsel argue for a sentence less than 120 months,

failed to object to the judge's refusal to consider a                               sentence




                                            13
less than 120 months,             and improperly advised Petitioner not to

file an appeal subsequent to sentencing.

        While    the     Court    addresses          the   majority       of    Petitioner's

subclaims below,         the Court has individually considered each and

every sub-argument advanced by Petitioner regarding his counsel's

performance,       and finds       that such arguments             fail    to demonstrate

that     counsel       provided     c ons t i tut ionally     deficient          performance

regardless of whether such claims are considered individually or

collectively.

                                                a.



        First,    as    noted by        the    Government,       many     of    Petitioner's

assertions are nothing more than general complaints                              "about the

handling of his case," ECF No. 49, at 7, to include the contentions

that    counsel    should        have    been    a   better   communicator,          or    more

accurately predicted             from    an     early stage        the    likelihood       that

Petitioner would serve a                lengthy prison sentence.                Petitioner's

contention        that     counsel        provided         "faulty        and      incorrect"

information is a         "vague and conclusory allegation" that warrants

no "further investigation by the District Court."                              United States

V.   Dyess,     730 F.3d 354,       359       (4th Cir.    2013)     (citation omitted).

Additionally,          Petitioner's       contentions         that       counsel     did    not

communicate with him often enough, effectively enough, or directly

(rather than through Petitioner's                     family),     even if accepted as

true,    fail    to rise    to the       level of a        constitutional violation.


                                                14
Such finding is bolstered by evidence in the record,                                 to include:

(1)    emails        and other documents              reflecting counsel's efforts                in

representing Petitioner;                 and    (2)    counsel's handling of the bond

hearing,4 appeal of                the bond hearing,           and timely and effective

sentencing           objection       that      likely     resulted       in     a     multi-year

reduction in the term of imprisonment imposed by the Court.

           To     the     extent     that      counsel     purportedly          made        general

misrepresentations regarding the likelihood of a                              favorable plea

deal and/or the sentence that co\msel predicted that Petitioner

would           receive.     Petitioner         fails     to     demonstrate         that      such

predictions, even if erroneous, rose to the level of constitutional

errors.           Emails     and    other      documents       before   the   Court         further


reflect counsel's efforts to negotiate a favorable plea deal with

a     reduced        mandatory      minimum      sentence        and    efforts       to     secure

Petitioner's ability to receive a sentence reduction based on his

substantial assistance.                  ECF Nos.      49-1,   at 19;   56-1,       at 3.

                                                 b.


           Second, Petitioner's contention that counsel failed to secure

a more favorable plea deal,                    to include a deal with a guaranteed

benefit for cooperation, are factually accurate; that is, counsel




^ Petitioner appears to suggest that he never would have surrendered to
authorities had his lawyer not assured him that he would be released on
bond.   However, i t appears that Petitioner surrendered after the issuance
of    an    arrest      warrant   that   was   obtained   after   Petitioner        was    indicted,
rendering any misstatements by counsel                   largely irrelevant to Petitioner
being taken into custody. ECF No. 7.

                                                  15
did    not    secure        these   benefits.          However,         Petitioner     fails    to

demonstrate       that       counsel      was    deficient         in   any    way,   let    alone

constitutionally              deficient,         for        failing       to     secure       such

hypothetical      benefits.              Notably,      the    record      demonstrates        that

counsel attempted to secure a                    plea deal to a          lesser charge,        and

took the necessary steps to provide Petitioner the opportunity to

obtain a sentence reduction due to cooperation.                                The Government,

however, refused to agree to a plea deal to a lesser offense with

a   lesser mandatory minimum.                   The Government did agree to modify

the    proposed       plea     agreement        to    add    language     that    would     allow

Petitioner to cooperate, and such modified agreement establishes

counsel's effective performance on this issue.                             See ECF No. 49-1,

at 19 (contemporaneous email from the Government to defense counsel

indicating that the plea offer made by the Government included

cooperation       language          at     the       request       of    defense       counsel).

Petitioner's      wildly        speculative           contention that          counsel      should

have    secured a           plea agreement with a              guaranteed reduction for

cooperation finds no support in the record, with the Court further

noting that:          (1)    in ten years on the federal bench,                       this Court

cannot       recall     a    single      case    where       the    Government        agreed    to

guarantee a      sentence reduction based on future cooperation;                               and

(2)    even if    such terms were               theoretically possible,               Petitioner

fails to demonstrate that, on this record, defense counsel had any

''bargaining chips" that could have secured such atypical terms.

                                                 16
        Petitioner's        contention     that       counsel       either pressured him

into pleading guilty,              or guaranteed him that he would receive a

substantial        sentence         reduction,         are    rejected       as         "patently-

frivolous     or     false"     in     light     of     Petitioner's        contrary        sworn

statements at the plea hearing, as well as other evidence in the

record.5     United States v.           Lemaster,        403 F.3d 216,       222        (4th Cir.

2005)     (explaining that, because a defendant's sworn statements at

a   guilty plea hearing             ''carry a        strong presumption of verity,"

except in extraordinary circumstances,                       contradictory allegations

advanced in a        § 2255 motion "are always palpably incredible and

patently     frivolous        or    false")      (quotation         marks    and    citations

omitted);     ECF     No.     43,     at   16        (reflecting      Petitioner's          sworn

statements that:          (1) defense counsel did not "make any promise of

leniency or promise of any kind" other than what is contained in

the     written    plea     agreement;         and     (2)   that    no   one     "threatened

[Petitioner] in any way or forced [him] to plead guilty")



5 Petitioner's suggestion that counsel improperly added pressure to the plea
process by informing Petitioner the he had a short time period to make a
plea decision and/or by discussing the risk that the Government could pursue
further    charges   fails    to     satisfy    Strickland's        performance    prong.       As
illustrated by a letter sent by the Government to defense counsel in January
of 2016: (1) the Government's proposed plea offer was valid for only five
days; and (2) the Government expressly reserved the right to return to the
Grand Jury to pursue additional charges if the offer was not accepted. ECF
No. 49-1, at 19; cf. United States v. Williams, 47 F.3d 658,                      661    (4th Cir.
1995)   C'A prosecutor's   threats to  seek a  harsher   indictment are
constitutionally legitimate even though the prosecutor's goal in making
those threats is to convince the defendant to waive his right to plead not
guilty").

® To the extent Petitioner now asserts that counsel was constitutionally
deficient for failing to fully explain the elements of the offense to him,

                                                17
         In   addition       to     the   above,       Petitioner's         contention      that

defense counsel promised him that he would receive a                                50% to 85%

sentence       reduction           is   flatly      rejected       as   conflicting        with:

(1) Petitioner's sworn statements that no promises of leniency had

been made;       (2)    the clear language in the plea agreement                          (which

Petitioner swore he read and understood)                          stating that the filing

of   a    sentence      reduction         motion      was    in   the     Government's      sole


discretion;       and        (3)    defense      counsel's        email     to    Petitioner's

family,       after the plea but prior to sentencing,                            providing the

following accurate responses to questions Petitioner asked on this

subject       through       his    family:    (a)     that    a    sentence       reduction   is

predicated       on     a     defendant's        assistance         being        "substantial,"

meaning that the Government must be able to use it;                                 (b)   that a

reduction,      if any, would not likely occur at sentencing, and may



such claim is similarly rejected in light of the sworn statements Petitioner
made at the plea hearing.   See ECF No. 43, at 6-7 (reflecting Petitioner's
statements that he fully discussed the charges with his attorney and that
he ''understands the elements" that the United States would have to prove at
trial); Lemaster, 403 F.3d at 222.     Moreover, even if counsel failed to
accurately discuss the elements with Petitioner,         the Court properly
explained the elements at the plea hearing, and thus, Petitioner fails to
demonstrate prejudice.   See United States v. Foster, 68 F.3d 86, 88 (4th
Cir. 1995). Additionally, in light of the evidence against Petitioner and
the increased sentencing exposure he would have faced if he went to trial.
Petitioner fails to make a plausible showing that he would not have pled
guilty if the elements had been more fully explained to him.       In short,
Petitioner's filings suggest that his hindsight claims attacking counsel's
performance are merely a product of Petitioner's ''buyer's remorse" flowing
from his ten-year sentence.   See Addy v. United States, No. I:13cr57, 2014
WL 1088833, at *5 (E.D. Va. Mar. 19, 2014) (explaining that there was nothing
in the record "to indicate that counsel failed to adequately represent [the]
Petitioner's interests at any point during the underlying proceedings," auid
that "[a]s best the Court can discern. Petitioner now has buyer's remorse
regarding his plea deal and ultimate sentence").

                                                 18
not occur until                   year or so"       after sentencing;          and     (c)   that

Petitioner's desire to secure a                    reduction of 85-90% was unlikely,

as   a   typical     reduction is          ''around 35       to   50   percent,"       with the

degree of reduction ultimately at "the discretion of the judge."

ECF No.     49-1,    at 13.

                                               c.



         Third,    for the reasons argued by the Government,                         and as set

forth      below     in     Part     III.D,     the       Court    rejects      Petitioner's

contention that his counsel was deficient for failing to develop

psychological evidence in support of a                       "hot air" defense seeking

to   demonstrate           that    Petitioner       never    intended     to     have    sexual


contact      with     the         minor   victim.           Notably,     controlling         law

establishes         that    such    intent    is    not    an element     of     the    charged

crime,     and thus,        counsel's performance was not constitutionally

deficient.         United States v.           Engle,      676 F.3d 405,        419    (4th Cir.

2012)."^      Similarly,           Petitioner's        suggestion       that     counsel     was




 Even if intent to actually engage in sexual acts with the minor were an
element,    there    is harmful circumstantial evidence of              intent    that defense
coxinsel reasonably and strategically considered when determining whether to
pursue a ''hot air" defense.      Facebook records demonstrated that:    (1)
Petitioner expressed frustration at the lack of sexual contact with Jane
Doe 1 during a recent in-person encounter (demonstrating both motive and
that Petitioner's relationship with the victim went beyond internet-only
contact) ; (2) Petitioner suggested both that the minor victim lose her
virginity to him and masturbate while he "talked" dirty to her (and possibly
film i t for him) ; and (3) on the same day as requesting that she masturbate,
Petitioner sent Jane Doe 1 (who was twelve, and half his age) a picture of
his exposed and erect penis.              ECF No. 37 H 11.5, 13.         Additionally, were
this case to proceed to trial, the Government surely would have introduced
the testimony of Jane Doe 1, who had informed investigating authorities that
Petitioner "liked her in a sexual way . . . and wanted to have sex with

                                               19
deficient       for       failing    to      recognize       the     absence     of   facts

demonstrating         a    ''knowing"     commission        of     the   crime   and/or   a

"siibstantial step" toward the commission of a crime are rejected

for the reasons argued by the Government.                        Moreover, as discussed

below,    even assuming that Petitioner's offense was an ''attempt"

crime as he now asserts,             the undisputed facts demonstrate that:

(1) Petitioner knowingly             completed all acts necessary to be found

guilty of attempted enticement; and (2) that his repeated graphic

sexual communications with Jane Doe 1,                      his possession of sexual

images/videos of other underage girls, his exchange of images with

Jane Doe 1, and the evidence reflecting Jane Doe I's belief that

Petitioner wanted to have sex with her,                     is all the evidence that

was necessary for any reasonable lawyer to conclude that a                             "hot

air" defense had little practical chance of success, especially in

a case where the child victim had in-person contact with the adult

offender.      ECF No. 37 M 11.4, 11.5, 13.

                                              d.


        Fourth, Petitioner's ineffective assistance claims regarding

alleged sentencing errors fail on their face,                            and if anything,

demonstrate effective representation.                       Notably,      defense counsel

did     not   wait    "too   long"      to   object    to    the     original    Guideline

calculation proposed by the Probation Officer in the Presentence



her,"    and that at Petitioner's request,            she had sent him ''two or three
pictures of her unclothed private areas (vagina)Id. H 15.

                                              20
Investigation Report       ("PSR")/      but rather:         (1) timely filed his

objection    in    accordance     with   the        sentencing     procedures    order

entered in this case,      ECF Nos.      23,    29;    and   (2)   prevailed on his

objection,   resulting in a        substantial reduction in Petitioner's

advisory Guideline       range,    thereby      likely reducing        Petitioner's

sentence by multiple years.              Defense       counsel     likewise was    not

deficient for failing to argue "mitigating factors" in support of

a sentence below 120 months, even if Petitioner instructed him to

do so,    as this Court lacked the authority to impose a                      sentence

below such statutory mandatoiy minimum term.                     Covinsel also could

not have sought a reduction below 120 months based on Petitioner's

"substantial      assistance"    because      the    Government     had not   filed   a

motion permitting the Court to deviate below the statutory minimum

of 120 months.        Finally,    counsel was clearly not deficient for

advising Petitioner not to file an appeal because, as acknowledged

by Petitioner in his reply brief, not only had Petitioner waived

his right to appeal,       but Petitioner was at that time trying to

comply with his plea agreement and cooperate with the Government

in an effort to secure a          sentence reduction—an eventuality with

far greater prospects for success than the pursuit of a                         waived

appeal.    For all of these reasons. Petitioner fails to demonstrate

that his lawyer provided constitutionally deficient performance,

and his second ground for relief is therefore denied.




                                         21
                                      2. Prejudice

       The    Court      has    carefully       reviewed            each        of   Petitioner's

numerous       ineffective          assistance         subclaims,             and     finds    that

Petitioner       also     fails       to   demonstrate              Strickland          prejudice

sufficient to "undermine confidence in the outcome" of any aspect

of    this   case.     Petitioner      fails      to    demonstrate           that    with better


communication,        or improved efforts by defense counsel regarding

the    initial       stages    of    the   case,       there        is    a     likelihood     that

Petitioner either would have proceeded to trial, or entered into

a more favorable plea deal that would have been accepted by the

Government.       Merzbacher,        706 F.3d at 366.               Petitioner's arguments

attacking the plea agreement negotiated by defense counsel fail to

demonstrate       Strickland        prejudice          for    the        same    reason,      as    do

Petitioner's arguments related to the elements of the offense and

those predicated on a purported failure to pursue a psychological

evaluation       that,    regardless       of     its        outcome,         would    have    been

unlikely to outweigh the damaging evidence of intent/motive the

Government would have presented had this case proceeded to trial.

       Turning to Petitioner's sentencing arguments, defense counsel

not only effectively secured the minimum sentence authorized by

law,    but    through        his   negotiations             with    the        Government,        put

Petitioner in a position to cooperate and receive a future sentence

reduction ^          the information provided by Petitioner proved to be

'"substantial" such that i t could be used by the Government in other

                                             22
prosecutions.      Petitioner therefore fails to demonstrate prejudice

resulting from counsel's purportedly deficient performance,                                    and

his second ground for relief is alternatively denied for failure

to satisfy Strickland's prejudice prong.

                          C.     Vindictive Prosecution


                               1.   Procedural Default


        First, the Court agrees with the Government that Petitioner's

third    ground    for    relief,       alleging         vindictive            prosecution,     is

defaulted as      it was not previously raised in this                             Court or on

direct appeal.        Second,       Petitioner fails               to demonstrate ''cause"

excusing his      procedural          default.          The       Court    again notes        that

Petitioner elected to enter a                plea of guilty to Count Three and

stipulated to all         necessary facts               to    establish his          guilt;     if

Petitioner believed that he was wrongfully charged as a result of

prosecutorial vindictiveness, such claim should have been raised

at an earlier time.            See Frady, 456 U.S. at 165                      (explaining that

a § 2255 collateral challenge ''may not do service for an appeal") .

Petitioner    also    fails      to    demonstrate           ineffective         assistance     of

counsel or any other valid basis for excusing his default as to

this claim.       Ground Three is therefore dismissed as procedurally

defaulted.


                                        2.   Merits


     Alternatively            considering         the    merits           of    Ground    Three,

Petitioner    fails      to    demonstrate        that       he    is   entitled     to   §   2255


                                             23
relief    based       on    his    speculative       allegations          of   prosecutorial

vindictiveness.            First, the Court rejects Petitioner's suggestion

that     Count    One      of     the    indictment,       a     count    charging        sexual

exploitation of a child for which probable cause was found by the

grand jury,      was       "baseless," as the record evidence demonstrates

that:    (1)   Petitioner suggested through online messaging that the

12-year-old girl receiving such message masturbate while he talked

dirty    to    her,     further         suggesting    that       she    film    it   for    him;

(2) immediately thereafter, he sent her a photograph of his exposed

and erect penis.           ECF No. 37 HH 5,13.® While Petitioner may believe

that he has a valid defense to one or more elements of such charge

(which was dismissed by the Government pursuant to the negotiated

plea agreement), such potential defense does not render the charge

"baseless,"      nor       does    it    suggest     the       charge    was    motivated     by

vindictiveness.            See United States v.            Wilson,       262   F.3d 305,     314

(4th    Cir.     2001)       (discussing      a    defendant's           ability     to    prove

vindictiveness         without      direct    evidence         based     on    "circumstances

from which an improper vindictive motive may be presumed,"                                   but



® As previously noted herein, Jane Doe 1 also told FBI investigators that
Petitioner had requested, and she had previously sent him, pictures of her
vagina.   ECF No. 37 ^ 15.    Although it was determined that a forensic
evaluation of Facebook records could not confirm that such pictures were
sent and/or whether Jane Doe was under twelve when she sent such pictures,
such absence of forensic evidence does not render any of the charges, or
any of the Government's actions,       "baseless" or otherwise improper,
particularly because none of the counts in the indictment were predicted on
such pictures.  Cf. United States v. Wilson, 115 F.3d 1185, 1190 (4th Cir.
1997) ("[T]he uncorroborated testimony of one witness or of an accomplice
may be sufficient to sustain a conviction.").

                                              24
noting that such presumption ''will rarely, if ever, be applied to

prosecutors' pretrial decisions").

       Second,     Petitioner's related arguments about vindictiveness

similarly lack merit.             Notably,    even though the record evidence

supported a      substantial Guideline enhancement based on an oral

statement made       by Jane      Doe   1    regarding her age     when   she    sent

Petitioner       nude     pictures      of    herself,     when   the   subsequent

investigation revealed a lack of digital evidence to support such

oral statement,         far from acting in a vindictive manner,           the AUSA

assigned to this case indicated that she was not asking the Court

to modify its prior tentative ruling in favor of Petitioner on

such    sentencing       issue,     thus     essentially    conceding     that    the

sentencing enhancement would not be applied in this case.                   ECF No.

46,    at 12-13.     Moreover,      the prosecution thereafter recommended

the lowest sentence authorized by law.^                  Such facts cut strongly

against Petitioner's speculative assertions of vindictiveness, and

he has at best demonstrated that the Government prosecuted him

with "earnestness and vigor."                United States v. Adams,      788 F.3d

115, 116 (4th Cir. 2015)          {indicating that the court ''should expect

some aggressiveness," from the Government because it is "obliged




® Additionally, as noted above, the Government agreed to dismiss Coimt One
of the indictment, which had a fifteen-year mandatory minimum sentence, and
allowed Petitioner to plead guilty to only Count Three, which had a ten-
year mandatory minimum.

                                             25
to prosecute the accused with earnestness and vigor")                                      (quotation

marks and citation omitted).

       Third,    Petitioner fails to demonstrate that the Government's

decision     not      to   file       a    Rule    35   sentence     reduction         motion      was


vindictive, as purportedly proven by the fact that an investigating

agent allegedly viewed Petitioner's assistance as "substantial."

Petitioner only offers hearsay evidence that the agent viewed his

assistance as substantial,                   ECF No.     56-1,    at 2,   and even assuming

that   she   did.      Petitioner merely                speculates     that      the       differing

viewpoint       held       by     Government            prosecutors       was     grounded          in

''vindictiveness,"           with         record   evidence       actually      suggesting         the

contrary.       See    ECF      No.       49-1,    at   13   (email    from      June        of   2017

indicating that the              information provided by Petitioner did not

assist in the prosecution of other individuals); Wilson, 262 F.3d

at 316    (discussing the showing necessary to prove prosecutorial

vindictiveness, requiring not only proof of a "vindictive animus,"

but also that prosecution was pursued "solely to punish," rather

than as a "proper exercise of prosecutorial discretion")                                   (emphasis

in original)       (quotation marks and citation omitted) .                      For the above

stated reasons,            and for         those argued in greater detail                     in the

Government's       brief.        Petitioner         fails    to    demonstrate         a    "genuine




                                                   26
animus/' either directly or through circumstantial evidence, and

the instant claim is alternatively denied on the merits.

                    D. Statutory Elements not Satisfied

                               1.    Procedural Default


         As with preceding claims,            the Government correctly asserts

that Ground Four is defaulted as it was not previously raised in

this Court or on direct appeal.                    Petitioner fails to demonstrate

''cause" excusing his procedural default or resulting prejudice.

Again, Petitioner did not proceed to trial, but instead pled guilty

to   the     very   charge      that     he    now     asserts      the   evidence     was

insufficient to establish, and to the extent that Petitioner seeks

to blame his counsel for his failure to understand the elements.

Petitioner      fails     to        demonstrate       cause   or     prejudice       under

Strickland.      Petitioner also fails to demonstrate "actual factual"

innocence.      Accordingly, Ground Four is dismissed as procedurally

defaulted.




  Petitioner also argues, supported by an affidavit from his father attached
to his reply brief, that a different Government agent committed perjury
during questioning by the Court on an issue relevant to sentencing.     Such
claim,    even if true,   fails to demonstrate that Petitioner was subject to
"vindictive" prosecution and/or that he is otherwise entitled to habeas
relief. Importantly, even assuming, arguendo, that such agent made a false
statement while under oath in an effort               to increase   the Guideline range
applicable to Petitioner, investigating agents do not make the decision to
prosecute a criminal target, nor do they decide what plea terms to offer.
Moreover, the enhancement that the agent purportedly sought to apply through
her allegedly false statement was rejected by the Court, and Petitioner
received the lowest sentence authorized by law. The Court likewise rejects
Petitioner's related contention that improper motives are illustrated by
the fact that the same testifying agent relayed         party testimony" at
sentencing as the Government is permitted to introduce hearsay at
sentencing. United States v. Powell, 650 F.3d 388, 392 {4th Cir. 2011).

                                              27
                                           2.    Merits


        Alternatively         considering              the     merits      of       Ground     Four,

Petitioner      fails        to    demonstrate          that      the    record      evidence     is


insufficient to meet the statutory requirements of the offense of

conviction.          Petitioner alleges that the Government's evidence is

insufficient         to   demonstrate           that    he     "knowingly"          committed    the

crime    of    enticement,         which he       asserts         requires      both      "culpable

intent"       and     that    he     committed          a    "substantial           step"    toward

completion of the crime,              relying on United States v.                     Clarke,    842

F.3d 288,      297    (4th Cir.      2016).       I t should be noted,              however,    that

the Fourth Circuit's cited discussion in Clarke was offered in the


context of defining the elements of an "attempted" violation of

§ 2422(b).          In that case, the defendant was communicating with an

undercover agent posing as a parent willing to allow the sexual

abuse    of   his     two    fictitious         children,         and   thus,       the   defendant

attempted,          but   never      completed,             the    crime       of    coercion     or

enticement.          Id. at 292,      297.

        In contrast here,            the   record reveals               that    Petitioner pled

guilty to the completed crime of violating § 2422(b)                                  through his

online    contact with an actual minor as                         he   enticed such minor         to

engage in unlawful            sexual activity for which any person can be

charged with a criminal offense.                      Notably, as the Magistrate Judge

expressly reviewed with Petitioner at his guilty plea, ECF No. 43,

at 7,    and as      further       reflected in the sworn Statement of                       Facts,


                                                 28
ECF No.   21 H 10,    the "criminal offense" that Petitioner enticed

the victim to participate in was repeated sexual communications

where he proposed,     with lascivious intent,               to a    child under age

15, to perform an act of sexual intercourse,                   in violation of Va.

Code § 18.2-370(A)(4).        Accordingly,          Petitioner's legal argument

is misplaced, as the content of the messages sent by Petitioner to

an actual twelve-year-old minor establish the necessary elements

of the completed crime of enticing such minor to participate in

sexually explicit conversations where he                   "graphically described

proposed sexual encounters,'' including sexual intercourse, between

himself and Jane Doe 1.           ECF No. 37 f 11.5.

     Alternatively,        even     if    there     were     some    defect       in     the

Government's      evidence    regarding          Petitioner's       "completion"          of

§ 2422(b)   enticement in reliance on a             cross-reference to Va.              Code

§   18.2-370(A)(4),     Petitioner         cannot     demonstrate          that    he     is

factually   innocent    of    a    §     2422(b)    violation       (and/or       that    he

suffered prejudice      under      Strickland).            Importantly,      here,       the

unchallenged      record     evidence           demonstrates        that     Petitioner

completed additional acts of enticement in violation of § 2422(b),

as cross referenced to Va.          Code § 18.2-370 subsections              (A)(1)      and

(A) (3) though:    (1) exposing his genitals to a minor under age 15;

(2) proposing that "such child feel or fondle                  [her] own sexual or




                                           29
genital     parts";     and    (3)   based       on     Jane     Doe   I's    statement,

successfully soliciting pictures of Jane Doe I's exposed vagina.

       Moreover,   even if the Court further assumes that Petitioner

is correct in asserting that the charge against him was actually

an     "attempt"   crime      requiring     both        ''culpable     intent"    and     a

"siabstantial step," the evidence is sufficient to establish both

such    requirements       under     the   law     of     this     Circuit.       First,

Petitioner's Facebook messages to the minor on April 7, 2015, the

date    charged    in   Count      Three   of     the     indictment,        graphically

described proposed sexual encounters and the pleasure that                              the

twelve-year-old victim would achieve if she had sexual intercourse

with Petitioner.        ECF No.      21 K 9.          Petitioner also admitted to

suggesting to such victim that she lose her virginity to him, and

expressed frustration at his inability to engage in sexual activity



  At sentencing. Petitioner successfully challenged Jane Doe I's statements
regarding the timing of certain online sexual conversations, but he never
expressly disputed the accuracy of Jane Doe 1' s statements in the PSR
indicating that she had sent him pictures of her vagina, and such facts
remain in the final version of the PSR.    ECF No. 37 ^ 15.   See Fugit, 703
F.3d at 256-58 (considering both the stipulated information in the Statement
of Facts and the unchallenged facts in the PSR when conducting an "actual
innocence" inquiry).   Additionally, it is undisputed that Petitioner sent
Jane Doe 1 at least one picture of his erect penis, and that, contrary to
Jane Doe's recollection, he did in fact ask her to masturbate. Subsection
 (A)(1) of Virginia Code § 18.2-370 criminalizes an adult exposing his or
her genital parts to any child under age 15 as well as propositioning a
child to expose his or her genital parts to such adult.    Subsection (A)(3)
criminalizes a proposal that the child feel or fondle his or her own genital
parts. In Hillman v. Commonwealth, 68 Va. App. 585, 593-94, 811 S.E.2d 853,
857 (2018), the Court rejected the defendant's argument that he did not
''expose" himself to a minor within the meaning of § 18.2-370 because he was
never in the physical presence of the minor, instead finding that the ''plain
meaning" of the statutory term "expose" included "sen[ding] photographs of
his genitals to [the minor] via Snapchat."

                                           30
with her during a recent visit.            Id. % 5.       The Fourth Circuit has

made clear that "[i]n enacting Section 2422(b), Congress intended

'to criminalize persuasion and the attempt to persuade, not [just]

the performance of the sexual acts themselves.'"                 Clarke, 842 F.3d

at 297 {second alternation in original)               (quoting Engle,       676 F.3d

at 419).     Here,    the content and context of Petitioner's ongoing

online communications with a twelve-year-old girl on multiple days

throughout early 2015, to include discussions about her losing her

virginity    to     Petitioner,    demonstrate       the    requisite     "culpable

intent" to knowingly attempt to convince the minor to achieve the

mental state of assenting to his sexual proposals, even if he never

fomned the intent to actually carry through with the in-person

sexual acts.      See Engle, 676 F.3d at 419 (explaining that § 2422 (b)

criminalizes intentional attempts to obtain a minor's "assent" to

engage in unlawful sexual activities regardless of the defendant's

intentions     to    engage   in    the        proposed    sex   acts).       Stated

differently,        there   was    clearly       sufficient      evidence    for   a

factfinder to conclude that Petitioner had the culpable intent to

convince the twelve-year-old minor to at least "say yes" to his

repeated sexual propositions, even if he did not intend to actually

consummate the sexual contact with such minor."




  Additionally, the record is sufficient to demonstrate that Petitioner had
the culpable intent to entice the minor to **feel or fondle herself" while
he talked dirty to her.  To the extent Petitioner might counter that he was
"just kidding" when asking her to do this, such ''hot air" defense lost any

                                          31
     As to the rec[uirement for a             ^^substantial step,"     Petitioner

seeks to rely on an out-of-circuit case to demonstrate that an

active step beyond internet communication is                required to prove

such element.        See United States v.        Gladish,   536     F.3d 646,     650

(7th Cir.    2008) .    However,      this Court finds that the controlling

law of this Circuit demonstrates otherwise, as the Fourth Circuit

has explained as follows;

     This court has made clear that § 2422 (b) "was designed
     to protect children from the act of solicitation
     itself." United States v. Engle, 676 F.3d 405, 419 (4th
     Cir.2012)  (quoting United States v. Hughes, 632 F.3d
     956, 961 (6th Cir. 2011)).  Consequently, by forbidding
     the    knowing      persuasion,      inducement,     enticement,        or
     coercion     of     a   minor,    the    statute   "criminalizes        an
     intentional attempt to achieve a mental state—a minor's
     assent—regardless of the accused's intentions concerning
     the    actual     consummation of       sexual   activities    with   the
     minor."   Id. (quoting United States v. Berk, 652 F.3d
     132, 140 (1st Cir. 2011)).       The primary evil that
     Congress meant to avert by enacting § 2422(b) was the
     psychological sexualization of children, and this evil
     can surely obtain in situations where the contemplated
     conduct does not involve interpersonal physical contact.

United States v.       Fugit,   703 F.3d 248,     255   (4th Cir.    2012)    (first

emphasis in original).          Because the minimum required "goal" of a

§ 2422(b)   enticement crime, as defined by the Fourth Circuit,                    is

for the perpetrator to succeed in altering the minor's mental state

and secure his or her assent,           online communications alone can be




viable chance of success the moment the twenty-five-year-old adult sent a
picture of his exposed and erect penis to a twelve-year-old girl.

                                         32
sufficient      to   constitute     the    necessary    substantial        step.         See

Enqle,    676 F.3d at 423."

     Here,     by the time Petitioner engaged in the conduct charged

in Count Three, he had already asked the child victim to masturbate

for him, potentially video i t for him, and then sent her a picture




   Petitioner relies on Gladish for the proposition that a defendant cannot
be convicted of a § 2422(b) offense based solely on "hot air"; that is,
internet speech rarely rises to the level of the "substantial step" necessary
to violate § 2422(b).     The Seventh Circuit posits that the "substantial
step" necessary for an attempted violation of § 2422(b) requires something
more than sexual banter, most commonly taking the form of making arrangements
to meet the minor to engage in the sexual act (agreeing on a time and place,
making a hotel reservation, buying a ticket to travel, etc.) as such step
shows that the defendant "made his move."    Even assuming that Petitioner's
crime was an "attempt" crime requiring the Government to prove a "substantial
step," this Court finds Petitioner's argument unconvincing in the context
of the instant post-plea collateral challenge to the sufficiency of the
evidence for two reasons: (1) case law from within this Circuit establishes
that internet commiinications alone can constitute the "substantial step"
necessary to prove an attempted violation of § 2422(b), Engle, 676 F.3d at
423; and (2) the case law relied on by Petitioner addressed the "substantial
step" necessary in order to entice a victim to engage in actual person-to-
person sexual contact,       as contrasted with illegal online sexual conduct.
As to such second point, here, Petitioner's communications with the minor
included an effort to convince the child to send pictures of her vagina and
masturbate while he        "talked" dirty to her,    and no further "arrangements"
regarding a meeting place were necessary in order for her to actually engage
in such unlawful conduct. Moreover, even if "words alone" were categorically
insufficient   to  constitute  a   "substantial  step"   in   this  Circuit,
Petitioner's submission of a photograph of his exposed and erect penis to
the twelve-year-old minor is an act beyond mere words demonstrating that he
"made his move" to entice the minor (who had previously sent him pictures
of her vagina) to actually masturbate, an act that would violate § 18.2-
370(C) of the Virginia Code, or at a minimum, made his move to entice her
to "say yes" to his sexual requests that she masturbate in order to use such
assent to further his own sexual gratification. Cf. United States v. Kaye,
451 F. Supp. 2d 775, 787 (E.D. Va. 2006) (identifying four circumstances,
each of which "would likely be sufficient . . . to constitute a substantial
step" in a § 2422(b) case: "(1) sexual dialog between Defendsmt and the
*minor'; (2) repeated references to what would be performed upon meeting
the minor; (3) the transmission of a sexually suggestive photograph; and
(4) travel by Defendant to meet the minor").       Petitioner's citation to
Gladish   is   therefore    insufficient   to   demonstrate   that   §   2255   relief    is
appropriate in this case.


                                           33
of his exposed and erect penis.                         Moreover,        considering Jane Doe

I's       oral    statement       to      investigators                regarding          her     online

relationship with Petitioner, he had also solicited, and received,

more than one picture of Jane Doe's exposed vagina.                                      Accordingly,

the record evidence in this case demonstrates a "substantial step"

taken in order to secure the child's assent, as evidenced through

Petitioner's repeated acts of "psychological sexualization" of a

child       in   furtherance        of     his         "active         pursuit        of    libidinal

gratification.""              Fugit,     703   F.3d at           255.        To     the    extent any

further evidence was necessary to demonstrate that the internet

exchanges        were    more    than      "hot        air,"        and/or     that       the    minor's

"assent" was sexually importcint to Petitioner,                                 such evidence is

established        by    the     fact    that      Petitioner            sent       Jane        Doe    1    a

photograph        of    his     exposed     and        erect         penis     immediately            after

propositioning her.

          Although      Petitioner       continues             to     argue       that     "NO        CRIME

OCCURRED"        because he was merely engaging in online discussions

about sexual fantasies with a                  minor with no intent to act on his

graphic      sexual     propositions,          ECF      No.     68,     at     4,   such pleas             of

innocence fail to accurately reflect the contours of controlling



     Petitioner's      contention   that    Jane       Doe     I's    online    statements        to   him,
indicating that he could ''say whatever [he] want [s] ,     [she] won't say
anything" and/or that she initially contacted him online because she "lilces
to play tricks on older guys," gave him cart blanche to graphically describe
sexual encounters and exchange nude images with a twelve-year-old without
any legal repercussions, fails on its face.                     ECF No. 56, 12-13, ECF No. 68,
at   4.


                                                  34
federal     law.      Notably,          in Fuglt,     the       Fourth Circuit expressly-

rejected the defendant's contention that ''absent an interpersonal

physical contact requirement, § 2422(b) becomes a trap capable of

snaring      all      sorts        of     innocent       behavior,"            explaining          that

"§ 2422(b)      concerns           only    conduct       that         is    already      criminally

prohibited,"       as     contrasted         with     ''conduct             that   is    innocuous,

ambiguous, or merely flirtatious."                    Fugit, 703 F.3d at 255.                     As in

Fugit, here, the illegal "sexual activity" that Petitioner enticed

the minor to engage in was plainly connected with Petitioner's

"active pursuit of libidinal gratification" as best illustrated by

Petitioner      sharing        a    photograph        of        his        erect   penis     at     the

conclusion of one of the online sexual chats.                                Id.   For a l l of the


above reasons. Ground Four is alternatively denied on the merits.




     Petitioner's § 2255 motion also asserts that his conviction violates his
"First Amendment Rights," ECF No. 39, at 7, although such claim is not later
discussed in any detail in his memo/supplement to his original § 2255 motion.
To the extent Petitioner is still pursuing such claim, it is rejected for
the reasons argued in greater detail in the Government's brief in opposition,
to    include   the     fact   that       such   claim     is    both        defaulted     and    is   a
nonjurisdictional claim waived by Petitioner's guilty plea. Additionally,
federal appellate precedent demonstrates that a First Amendment violation
does not occur when the Government regulates speech intended to arrange the
sexual abuse of children and/or to attempt to persuade children to engage
in sexual acts. See United States v. Howard, 766 F.Sd 414, 429-30 (5th Cir.
2014); United States v. Hart, 635 F.3d 850, 857-58 (6th Cir. 2011); United
States V. Dwinells, 508 F.3d 63, 70-72 (1st Cir. 2007); see also Podracky
V. Com., 52 Va. App. 130, 141-43, 662 S.E.2d 81, 87-88 (2008) (rejecting a
defendant's First Amendment claim challenging a prior version of Virginia
Code § 18.2-374.3 (B) , which criminalized using ''a communications system" to
solicit a minor to engage in various sexual activities that violate any one
of several cross-referenced sections of the Virginia Code).

                                                 35
                                    E. Double Jeopardy

                                1.       Procedural Default


      As with several preceding claims,                             the Government correctly

asserts that Petitioner's fifth ground for relief is defaulted as

it was not previously raised in this Court or on direct appeal.

Petitioner fails       to demonstrate                     "cause"     excusing his procedural

default,    or resulting prejudice.                         He also fails               to demonstrate

ineffective assistance of counsel or any other valid basis for

excusing his     procedural default.                         Accordingly,              Ground Five       is

dismissed.


                                               2.    Merits


      Alternatively         considering                   the    merits          of     Ground      Five,

Petitioner    offers       no       valid       argument         that       a    "double        jeopardy"

violation     occurred          through             the     application            of     a    Guideline

enhancement for "use of a computer" in a case where the offense of

conviction already          required                the    use   of    an       instrumentality of

interstate    commerce.             First,          sentencing enhancements                    under    the

advisory Guidelines         are          not        subject      to   being        unconstitutional

violations of the double jeopardy clause.                               See United States v.

Fitzgerald,    435 F,3d 484,             487        (4th Cir.       2006)       ("The Supreme Court

has   '[h]istorically           .    .     .        found    double     jeopardy              protections

inapplicable     to    sentencing                   proceedings'        and        has        refused    to

construe     sentence       enhancements                    as   additional              punishments."

(quoting     Monge    v.        California,                524   U.S.           721,     728     (1998)))

                                                     36
(alteration        in      original).          Second,        not      only    is    the     Guideline

provision at issue applicable to multiple statutes,                                    but even if

it were applicable only to violations of § 2422 (b) , the additional

punishment        for       "use    of     a   computer"          does    not       violate     double

jeopardy,        or        even     constitute            "double       counting"          under    the

Guidelines,           because        there       are        non-computer            facilities       of

interstate       commerce          that   could be         used   to    violate      such     statute.


Third,     even       if     the     computer        enhancement          constituted          "doiible

counting"    under the Guidelines,                        "[d]ouble counting is generally

authorized \mless the Guidelines expressly prohibit it."                                       United

States V.    Reevey,         364 F.3d 151,            158    (4th Cir.        2004).       Fourth and

finally, even assuming that such enhancement constituted improper

double counting, it had no bearing on the outcome of Petitioner's

case, as:    (1)      the high-end of the sentencing range recommended by

the Guidelines with the inclusion of the computer enhancement was

still     less    than       the    statutory mandatory minimum;                       and    (2)   the

statutory mandatory minimum sentence was imposed by this Court.

Ground Five is therefore alternatively denied on the merits.

                            F. Warrants Illegally Obtained

                                    1.    Procedural Default


     As    with       all    preceding         claims        other     than     Ground       Two,   the

Government correctly asserts that Petitioner's sixth ground for

relief,    which        asserts      that      the    search of          Petitioner's        Facebook

account was unconstitutional, is defaulted as i t was not previously

                                                     37
raised in this Court or on direct appeal.                      Petitioner fails to

demonstrate ^^cause" excusing his procedural default or resulting

prejudice.        He further fails to demonstrate ineffective assistance

of counsel or any other valid basis for excusing his default.

Accordingly, Ground Six is dismissed as procedurally defaulted.

                                        2.   Merits


       Alternatively considering the merits of Ground Six, even if

such claim were raised on appeal, it would have been dismissed as

waived and/or alternatively denied on the merits.                              First,        such

claim alleges a non-jurisdictional constitutional violation based

on pre-plea events regarding the scope of the warrant used to

search     Petitioner's        Facebook      account,    and   "[w] hen        a       defendant

pleads guilty,          he waives all nonjurisdictional defects                          in the

proceedings conducted prior to entry of the plea."                            United States

V.   Moussaoui,         591   F.3d    263,     279    (4th   Cir.     2010)            {citation

omitted)Accordingly, such claim is denied because Petitioner's

valid      guilty       plea       '*render[ed]       irrelevant          .        .     .    the

constitutionality of case-related government conduct that [took]

place before the plea [was] entered."                   Class v. United States, 138

S.   Ct.   798,   805   (2018).




   This issue was also squarely addressed at Petitioner's plea hearing, and
he affirmatively stated, under oath, that he did not "believe that any of
 [his] constitutional rights have been violated in any way in connection with
the seizure of any physical or tangible evidence from [him] by any police
or law enforcement agent,         federal or state."     ECF No.    43,   at 15.

                                              38
       Second,     Petitioner's original § 2255 argument on this issue

was that the Facebook investigation into Petitioner's involvement

with Jane Doe 1 was improper because there was no evidence that

Petitioner engaged in illegal behavior with Jane Doe 2, a second

child victim that Petitioner was communicating with online in early

2015 who was the subject of the state search warrant in this case.

However,      as    outlined        in     the    Government's            brief,     Petitioner

admitted     in    his    sworn   Statement           of   Facts    that   Facebook        records


reveal that Petitioner exchanged messages with the minor referred

to as Jane Doe 2 that ''included graphic descriptions of proposed

sexual encounters between the two."                        ECF No. 21 H 3.         Accordingly,

Petitioner's § 2255 argument lacks merit as it is based on a false

factual      predicate       that        contradicts         Petitioner's          prior     sworn

admissions.


       Third, in his reply brief, Petitioner shifts course somewhat,

arguing that the Government lacked constitutional authority to

look at any of his            Facebook records other than those messages

specific to Jane Doe 2.                  Petitioner cites no authority for such

narrow view on the permissible scope of a warrant,                                 nor is this

Court aware of any authority that would support it.                                   Moreover,

even assuming that such modified reply-brief argument is properly

before the Court,          Petitioner's communications with Jane Doe 1 and

Jane   Doe    2    were    occurring        during         the   precise     same     timeframe

(January      through      April     of      2015)         and     both    occurred        through

                                                 39
Petitioner's use of ''Facebook Messenger."                             Accordingly, the Court

rejects as meritless Petitioner's alternative argument that it was

an   overbroad           and    unconstitutional                  ''fishing    expedition"         for

investigators            to   request          ''the    Facebook Account         of    Dylan Allen

Jefferies," ECF No.             56-2,          and/or to later review the entirety of

Petitioner's early 2015 Facebook activity after the warrant was

issued.           Ground      Six    is    therefore            alternatively    denied on         the

merits.


             G. Sentencing Error - Mandatory Minimum Departure

                                     1.   Procedural Default


        As        with     preceding            claims,          the   Government         correctly

categorizes Petitioner's seventh ground for relief as a claim that

is   procedurally             defaulted.               Petitioner      fails     to     demonstrate

"cause" excusing his default or resulting prejudice.                                     He further

fails        to    demonstrate            ineffective            assistance     of      counsel     at


sentencing or any other valid basis                               for excusing his default.

Accordingly, Groiind Seven is dismissed as procedurally defaulted.

                                                2.     Merits


        Alternatively considering the merits of Ground Seven, even if

such claim were properly before this Court, it would fail on its

face.        Importantly,           absent        a    cooperation motion             filed   by   the

Government         pursuant         to    18    U.S.C.      §    3553(e),     this    Court    lacked

authority          to    sentence         Petitioner        below      the    120-month       minimum

sentence required under United States statute.                                  As noted above,

                                                       40
such minimum was explained to Petitioner in open court at the time

of his plea,       and he indicated that he understood that the Court

would impose a sentence of at least ten years.

      Petitioner's        recent     post-sentencing         assertions          that      this

Court should have considered,                 and/or imposed,           a   sentence below

such statutory threshold based on "mitigating" sentencing factors,

or   the    fact   that    Petitioner's        unrestricted        advisory       Guideline

range was less than ten years, are flawed as a matter of law.                              See

18 U.S.C.     § 2422(b)     (establishing a statutory punishment of "not

less than 10 years");         U.S.S.G.        § 5Gl.l(b)         ("Where a      statutorily

required minimum          sentence      is   greater      than    the       maximum   of    the

applicable     guideline      range,         the    statutorily      required         minimum

sentence shall be          the guideline           sentence.")     (emphasis      added)

Ground Seven is therefore alternatively denied on the merits.

     H. Supplement—Actual Innocence due to **Switched" Pseudonym

                                   1.    Timeliness


      As noted in the introduction to this Opinion and Order,                               the

Court previously granted Petitioner leave to file a supplemental

§ 2255 claim, but in doing so,                expressly indicated that allowing

such supplement did not resolve the issue of timeliness.                              In the

Government's       supplemental      response        to   Petitioner's         newly added

claim,     it expressly challenges the timelines of Petitioner's new


  As previously discussed, defense counsel was plainly not deficient for
failing to ask this Court to exercise discretion that i t simply does not
possess under the laws of the United States.

                                              41
submission.         The controlling statute establishes a one-year period

for filing a § 2255 claim, with the period typically beginning on

the date a      defendant's conviction and sentence becomes final.                                 28

U.S.C.     §    2255(f)(1).           Here,           the    record      demonstrates            that

Petitioner's "Ground Eight" was submitted more than one year and

nine months after his conviction and sentence became final.


      As recognized by the Fourth Circuit,                          facially time-barred^®

amendments to a § 2255 motion ''relate back" to the original motion

when '''the claim or defense asserted in the amended pleading arose

out of the conduct, transaction, or occurrence set forth . . . in

the original pleading.'"             United States v. Pittman, 209 F.3d 314,

317   (4th Cir.       2000)     (quoting         the version of             Fed.     R.    Civ.    P.

15(c)(2)       in    effect   at    that         time)       (alteration        in      original).

However,       when    defining      the         scope       of    the     phrase         "conduct,

transaction, or occurrence," the Fourth Circuit expressly rejected

a   broad interpretation            that    would           include   an    entire        trial    or

sentencing proceeding.              Id. at 317-18.                Rather,      as explained by

another judge of this Court

      An   amended      claim      "does    not       relate      back     (and    thereby
      escape  [§ 2255 (f)'s]  one-year time limit) when it
      asserts a new ground for relief supported by facts that


  Petitioner fails to demonstrate in his supplemental reply brief that any
of the "alternative" statutory triggers for the one-year time period apply
in this    case,    and a   review of      the    record      confirms   the    same.      The    only
potentially applicable alternative period, which turns on *'the date on which
the fact supporting the claim . . . could have been discovered through the
exercise of due diligence," 28 U.S.C.        § 2255(f)(4),   does not save
Petitioner's newly advanced claim as the facts he now invokes were available
to the defense prior to Petitioner's sentencing hearing.

                                                 42
      differ in both time and type from those the original
      pleading set forth." Mayle v. Felix, 545 U.S. 644, 650
      (2005) . . . . Thus, ''a petitioner does not satisfy the
      Rule 15 'relation back' standard merely by raising some
      type of ineffective assistance in the original petition,
      and then amending the petition to assert another
      ineffective assistance claim based upon an entirely
      distinct type of attorney misfeasance."    United States
      V. Ciampi, 419 F.3d 20, 24 (1st Cir. 2005)       (citing
      Davenport v. United States, 217 F.3d 1341, 1346 (11th
      Cir. 2000); see also United States v. Duffus,                         174 F.3d
      333, 337 (3d Cir. 1999)).

United States v.           Tucker,      No.    3:09cr298,      2015    WL 1649123,     at   *9

(E.D. Va. Apr. 13, 2015).

      Here,    the    Court       has    little       difficulty      in concluding     that

Ground Eight raises an independent claim for relief that does not

relate back to Petitioner's prior claims.                           While it is true that

Petitioner's original § 2255 motion asserts that he is not guilty

of Count Three, he has now advanced an entirely new legal theory

of innocence predicated on the pre-indictment investigation that

is   different       in    time     and       type    from    his    original   arguments.

Specifically,        Petitioner now asserts that because investigating

authorities      at       some    point        "switched"      which    minor   they    were

referring to with the pseudonym "Jane Doe 1," the Government never

proved Petitioner's guilt.                Such newly formulated theory of relief

is untimely, and i t is therefore dismissed.

                                          2,    Waiver


      Even    assuming       that       Petitioner's         Eighth    Claim were    timely

filed,   the Government correctly asserts that such claim should be



                                                 43
dismissed by this Court as "waived."                    As discussed above in Part

III.F.2,       Petitioner's        guilty    plea       rendered          irrelevant        ''the

constitutionality of case-related government conduct that                                 [took]

place before the plea         [was]     entered."           Class,   138 S.      Ct. at 805.

To the extent that Petitioner seeks to establish that his guilty

plea was not knowingly made as a                  result of confusion about the

identity of the victims,            such argument is rejected as:                   (1)   there

is no record evidence of any confusion;                     (2) Petitioner admits that

he    only     recently     discovered      the        pre-indictment         reversal        of

pseudonyms; and (3) the same minor was consistently referred to as

"Jane Doe 1"        in all post-indictment case documents and she was

further identified as being Petitioner's "relative."                             ECF No. 21

H 4.      Accordingly,       Count Eight          is alternatively dismissed as

waived.


                              3.   Procedural Default


        Even   if   Petitioner's        claim     is    timely       and   not    waived      by

Petitioner's guilty plea,            it is procedurally defaulted as it was

not    previously        raised    in    this     Court       or     on    direct     appeal.

Petitioner fails         to demonstrate          "cause"     or "prejudice"         excusing

his procedural default, and although he appears to assert that his

claim    should     be   considered because            he    is    "actually      innocent,"

Petitioner offers only a technical attack on the pseudonym used to

refer to the Count Three victim                  (the identity of whom is well-

known to the defense, particularly in light of her designation as

                                            44
Petitioner's relative).               Petitioner therefore fails to demonstrate

''factual innocence."           Bousley v. United States,                523 U.S.       614,       623

(1998).        Such    claim        is     therefore      alternatively          dismissed          as

defaulted.


                                            4.   Merits


       Even assuming that all of                      the above defects are             ignored,

Petitioner's eighth ground is denied on the merits as a futile

hindsight attempt to create confusion among identities in a case

where there was none.               The Government acknowledges that the child

victim      referred     to    in    the    indictment     as   ''Jane     Doe    1"    had    been


referred to as "Jane Doe 2" during the pre~indictment investigation

because      she   was    the       second-in-time         victim     to    be    discovered.

However, when it came time to present their case to the Grand Jury,

the   Government       referred       to   such    child victim as         "Jane Doe          1"    as


she was the only victim associated with the charges being presented

to the Grand Jury.            The fact that the parties subsequently referred

to    the   first-in-time           victim as      "Jane Doe     2"   when drafting                the

Statement of Facts in order to distinguish her from the victim who

was the subject of all three charges was eminently reasonable.

While Petitioner has now,                  with the benefit of nearly two years

post-sentencing,          identified         a    single    inconsistent          use    of        the

moniker "Jane Doe 1" in a pre-indictment warrant, his contention

that the use of such phrase "became record" and invalidated all

subsequent criminal proceedings, including his conviction based on

                                                 45
a guilty plea, is facially meritless.                            There is no evidence in the

record that the identity of these two victims was ever confused or

imknown     to    Petitioner        or       the     defense,       and   his    post-conviction

efforts     to    manufacture        confusion             are     rejected     by    the    Court.

Accordingly, Petitioner's eighth claim is denied on the merits.

                                I. Discussion Summary

       Summarizing the above findings at a macro level, Petitioner's

§ 2255 filings, and related motions and submissions, suggest that

Petitioner,       dissatisfied               with    his     ultimate      sentence,         seeks    a

«second bite at the apple" to relitigate his federal case so that

he can pursue one or more previously abandoned defense theories.

However,     stated       simply,        a    §     2255    motion does         not   present       the

opportunity for a prisoner dissatisfied with the outcome of his

now-final        conviction        and       sentence        to     "retry"     his    case       after

previously        admitting        his        guilt.             Contrary       to    Petitioner's

suggestion,       the evidence in this case demonstrates that defense

counsel's     encouragement          that          Petitioner plead guilty was                    sound

advice     in light       of   both the            record evidence          and the potential

sentencing exposure had this matter proceeded to trial.                                    Cf. Fields

V.   Attorney Gen,        of State of Md.,                 956     F.2d 1290,     1299      {4th Cir.




   Petitioner, in an effort to demonstrate that his supplemental claim was
timely, recently asserted that he was actually unaware that the monikers
had been    ''switched"    until    sometime         in    2018.     ECF No.    68,   at   6-7.    Such
assertion further demonstrates the complete absence of confusion in this
case regarding the minor's identity based on the information in the
indictment, discovery materials, and statement of facts.

                                                     46
1992)     (noting that        the    "voluntary and intelligent character of

[the defendant's]            plea bargain is further evidenced by the fact

that the plea agreement was favorable to him and accepting it was

a   reasonable and prudent decision,"                     in light of the           "punitive

exposure, had he been convicted at trial").                         While it appears to

the     Court   that    both        Petitioner      and    his    family        believe      that

Petitioner's      conviction          and   sentence       are    somehow        unjust,      the

critical criminal act that ultimately led to such conviction was

not committed by defense counsel,                   the prosecutors, or the Court,

but rather, by Petitioner when he knowingly and repeatedly used a

twelve-year-old relative for his own sexual gratification.

                                      IV.   CONCLUSION


        For the   forgoing          reasons,    Petitioner's         §    2255    motion,      to

include the eighth ground added through a supplemental filing, is

DISMISSED       and    DENIED.          ECF     No.    39,       59-3.          Additionally,

Petitioner's      motion       seeking      summary       judgment,       ECF    No.   58,     is

DENIED.    Petitioner's recently filed motion seeking a status update

and motion for release on bond pending resolution of his § 2255

motion are DISMISSED as moot, with the later motion seeking release

alternatively DENIED on the merits.                   ECF No. 70,         71.

        Finding       that     the     procedural         basis     for     dismissal          of

Petitioner's      §    2255 motion is          not debatable,            and alternatively

finding that Petitioner has not made a "substantial showing of the

denial of a constitutional right," a certificate of appealability

                                               47
as   to     Petitioner's          §   2255     motion     is    DENIED.            28    U.S.C.     §

2253(c)(2); s ^ R. Gov.               § 2255 Proc.           for U.S. Dist.          Cts.    11(a);

Miller-El        v.    Cockrell,      537    U.S.     322,     336-38       (2003);      Slack    v.

McDaniel,        529 U.S.      473,   483-85    (2000).

      Petitioner             is   ADVISED      that     because         a     certificate         of


appealability is denied by this Court, he may seek a certificate

from the United States Court of Appeals for the Fourth Circuit.

R.   Gov.    §        2255    Proceedings      for    U.S.     Dist.        Cts.    11(a).        If

Petitioner intends to seek a certificate of appealability from the

Fourth Circuit, he must do so within sixty (60) days from the date

of this Order.               Petitioner may seek such a certificate by filing

a written notice of appeal with the Clerk of the United States

District     Court,          United    States    Courthouse,        600       Granby        Street,

Norfolk, Virginia 23510.

      The Clerk is DIRECTED to forward a copy of this Opinion and

Order to Petitioner,              to Petitioner's         former counsel,               and to the

United States Attorney's Office in Newport News, Virginia.

      IT    IS   SO ORDERED.




                                                                            /s/
                                                                  Mark S.          Davis
                                                       UNITED    STATES       DISTRICT      JUDGE
Norfolk, Virginia
October 9          / 2018



                                                48
